Exhibit 10.69

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

Pursuant to Section 7(c) of the Employment Agreement (the “Agreement”) dated
February 17, 2010, by and between Clean Energy Fuels Corp., Inc., a Delaware
corporation (the “Company”) and Barclay F. Corbus, an individual (the
“Executive”) (collectively, the “Parties”), the Parties hereby adopt the
following amendment to the Agreement, to be effective as of the date specified
below. Capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to such terms in the Agreement.  All other terms and conditions
of the Agreement that are not modified below shall continue to remain in full
force and effect.

 

The first sentence of Section 2 of the Agreement is restated in its entirety to
read as follows:

 

“Employer agrees to employ Employee and Employee agrees to serve Employer, in
accordance with the terms of this Agreement, for a term commencing on the
Effective Date and ending on December 31, 2015 (the “Term”).”

 

IN WITNESS WHEREOF, the Parties have caused this amendment to the Agreement to
be duly executed, to be effective as of February 17, 2012.

 

 

“EMPLOYER”

 

 

 

CLEAN ENERGY FUELS CORP.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Andrew J. Littlefair

 

Name:

Andrew J. Littlefair

 

Title:

Chief Executive Officer

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

 

/s/ Barclay F. Corbus

 

Barclay F. Corbus

 

--------------------------------------------------------------------------------